Title: From Thomas Jefferson to Rembrandt Peale, 19 January 1824
From: Jefferson, Thomas
To: Peale, Rembrandt


Dear Sir
Monto
Jan. 19. 24.
I recd yesterday your favor of Jan. 8. on the subject of the portrait of Gen. Washn on which you are engaged. from the circumstances of the corrections needed by all those which have been here to fore taken, and the views you give of them, I have no doubt you will produce one peculiarly worthy of the original. the visit you flatter me with would indeed be a most welcome one. I should hope to shew you in turn something in the fine arts not unworthy of being seen. I mean our University, under view from this place, which exhibits some very chaste models of Grecian architecture, and an arrangement  exhibiting them to good advantage, but that you should take the trouble of bringing the portrait with you, is scarcely admissible; and the less  as it could answer no useful purpose to yourself. in the case of historical paintings which few in this country have had oppties of being familiar with, their judgment may be influenced by that of others. but in that of  portraits, every one judges for himself, is positive in his judgment and yields nothing to that of another. my opinion of it therefore were I to presume to offer it, could be of no weight with others. I believe you are right in proposing to go to Europe. for the exercise of your art. This is certainly not a country for a fine artist. we have genius among us but no unemployed wealth to reward it. the numerous families  our country prevent  accumulation , and turn whatever we can get into the channel of providing for them  be so good as to present me affectionately to your father, & to accept my best wishes for your success and welfare.Th:J